Title: To George Washington from Major General John Sullivan, 15 September 1778
From: Sullivan, John
To: Washington, George


          
            Dear General,
            Providence Septemr 15th 1778 10 oC. a.m.
          
          no alteration in the motions of the Enemy Since yesterday.
          I Inclose your Excellencey all the Intelligence I have Received which Shows where General Gray with his plundering party are—The Report of Falmouth having been burnt is without Foundation—I have the Honor to be with much Respect your Excellenceys most obedt Servt
          
            Jno. Sullivan
          
        